Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 12/4/2020 are acceptable for examination proceedings.
Allowable Subject Matter
4.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 7-13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (US PG Pub: 2020/0051184) in view of Bonar (US PG Pub: 2017/0273221).
7.	Regarding claim 1, Barbour teaches a power system comprising: a combustor configured to produce steam (e.g., Referring to FIG. 1, the prime mover engine 24 may be connected to drive the generator 28. In one case the generator 28 is connected, in some cases retrofitted, to a power takeoff on the engine 24, such as a drive shaft. In some cases the drive  a boiler coupled with a steam-powered generator, or other suitable devices) (Refer to Fig. 1, and Para. [0042]);
	a power generation system configured to convert thermal energy to electrical energy (e.g., The generator 28 may be any device that converts mechanical energy to electrical energy, such mechanical energy being converted from energy of combustion of the combustible gas) (Para. [0042]);
	a blockchain mining bank comprising a plurality of individual mining units [configured to provide heat energy produced from performing a blockchain process to the combustor] (e.g., The mining processor comprises a plurality of mining processors; and the controller is connected to modulate the maximum power load level by increasing or decreasing a maximum number of mining processors that are engaged in mining) (Para. [0014], also refer to Para. [0070]);
	and, a blockchain mining controller configured to cycle each mining unit of the mining bank from a standby state to an operational state and vice-versa (e.g., A controller is connected to modulate a power load level exerted by the blockchain mining device on the generator, by increasing or decreasing the mining activity of the mining processor. The mining processor comprises a plurality of mining processors; and the controller is connected to modulate the 
	Barbour does not specifically teach mining units configured to provide heat energy produced from performing a blockchain process to the combustor.
	Bonar teaches mining units configured to provide heat energy produced from performing a blockchain process to the combustor (e.g.,  At boiler unit 209, the high pressure liquid working fluid receives thermal energy from the data center cooling (hot) fluid/air from an outlet channel of ventilation subsystem of datacenter 103. Due to the thermal energy received at boiler unit 209, the high pressure working fluid changes to a gaseous phase, thereby cooling the data center cooling fluid received from the ventilation subsystem of data center 103. The cooled data center cooling fluid can then be supplied to an inlet channel of the ventilation subsystem to cool the computer server equipment of data center 103. The high pressure working fluid is then transported to the expander/generator to complete the cycle) (the datacenter is interpreted as multiplue mining units which generate heat upon processing) (Para. [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Barbour and Bonar before him/her, to modify the blockchain mining teachings of Barbour to include the utilization of heat produced from the processer teaching of Bonar in order to recovering thermal energy dissipated from a computer data center and/or other sources to cool a computer data center and optionally generate electricity (Bonar: Para. [0002]).
8.	Regarding claim 2, the combination of Barbour and Bonar teaches the power system of claim 1, wherein Barbour further teaches the power generation system is configured to export power and provide electrical power to the blockchain mining bank (e.g., The data mining or 
9.	Regarding claim 3, the combination of Barbour and Bonar teaches the power system of claim 1, wherein Barbour further teaches the power generation system comprises a turbine  (e.g., The generator 28 may be an alternator, a gas turbine generator, a boiler coupled with a steam-powered generator, or other suitable devices) (Para. [0042]).
10.	Regarding claim 4, the combination of Barbour and Bonar teaches the power system of claim 1, wherein Bonar further comprising comprising: a master controller configured to control an amount of fuel provided to the combustor (e.g., The working fluid is then transported to boiler 209 via control valve 229 or control valve 231, depending on the mode of operation as further described herein) (boiler is interpreted as combustor) (Para. [0027]).
11.	Regarding claim 5, the combination of Barbour and Bonar teaches the power system of claim 4, wherein Barbour further teaches the master controller comprises a processor, a network interface in communication with the processor, and a memory in communication with the processor (e.g., The network connection may also feed a controller or controllers 86, which may be a programmable logic controller (PLC), which may be accessed remotely. The controller 86 may be connected to at least a thermistor 90 (temperature sensor) within the mining device 12, to allow the controller 86 to control the ventilation and chilling loads within the enclosure 98. The controller 86 may control the contactor panel 84 switches to open and close circuits to add or remove mining processors 92 from operation) (Para. [0068], Fig. 4).
12.	Regarding claim 7, the combination of Barbour and Bonar teaches the power system of claim 1, wherein Barbour further teaches the combustor comprises a heat  source (e.g., The 
13.	Regarding claim 8, the combination of Barbour and Bonar teaches the power system of claim 7, wherein Barbour further teaches the heat source comprises a fire box or a furnace (e.g., The combustible gas disposal or storage device comprises one or more of a flare, a vent to the atmosphere, an incinerator, or a burner) (Para. [0048]).
14.	Regarding claim 9, the combination of Barbour and Bonar teaches the power system of claim 1, wherein Barbour further teaches the mining bank controller comprises a distributed control system or a programmable logic controller (e.g., The network connection may also feed a controller or controllers 86, which may be a programmable logic controller (PLC), which may be accessed remotely. The controller 86 may be connected to at least a thermistor 90 (temperature sensor) within the mining device 12, to allow the controller 86 to control the ventilation and chilling loads within the enclosure 98. The controller 86 may control the contactor panel 84 switches to open and close circuits to add or remove mining processors 92 from operation) (Para. [0068], Fig. 4).
15.	Regarding claim 10, the combination of Barbour and Bonar teaches the power system of claim 1, wherein Barbour further teaches the mining bank controller comprises a processor, a network interface in communication with the processor, and a memory in communication with the processor (e.g., Each mining processor 92 may have a variety of configurations, but generally may include at least a power supply, a controller board and mining circuitry, such as an ASIC circuit. Various mining circuitry examples include CPU (central processing unit), GPU (graphics processing unit), FPGA (Field-Programmable Gate Array), and ASIC (application specific integrated circuit). The components of an ASIC mining processor include the hash boards (each 
16.	Regarding claim 11, the combination of Barbour and Bonar teaches the power system of claim 10, wherein Barbour further teaches the processor and memory are combined in a single chip  (e.g., Processing circuitry of storage and processing circuitry 128 may be used to control the operation of device 126. Storage circuitry 128 may store one or more copies of a portion or the entirety of the distributed database 132. Such processing circuitry may include suitable hardware components such as microprocessors, microcontrollers, and digital signal processors, or dedicated processing circuits such as application specific integrated circuits Mining circuitry 130, for example an integrated circuit chip, may be used to perform data mining operations, for example verifying cryptocurrency transactions. Network communication hardware 131 may be used to communicate with other nodes and the network in general) (Para. [0060]).
17.	Regarding claim 12, the combination of Barbour and Bonar teaches the power system of claim 1, wherein Barbour further comprising: a fan between the blockchain mining bank and the combustor (e.g., Referring to FIG. 4, the blockchain mining device 12 may comprise a controller 86 connected to operate one or more aspects of the blockchain mining device 12. The controller 86 may be connected to operate a cooling system, for example having a ventilation fan 76 and a chiller 78, to maintain the mining processor 92 within a predetermined operating range of 
18.	Regarding claim 13, Barbour teaches a power generation system comprising: a combustor; and a blockchain mining bank [in fluid communication] with the combustor (e.g., An upstream oil and gas blockchain mining apparatus is disclosed comprising an oil and gas treating 
	Barbour does not specifically teach blockchain mining bank in fluid communication with the combustor.
	Bonar teaches blockchain mining bank in fluid communication with the combustor (e.g., As illustrated, system 102 can be coupled to datacenter 103. To make data center 103 efficient, in one embodiment, cool supply air streams from channel 505 to computer server racks 502 in server room/chamber 501 and hot discharge air streams from containment area 503, physically separating chamber 501 and containment area 503. The hot discharge is provided from the outlet of ventilation system 500 is provided to boiler unit 506 via channel 504) (data center with computer server rack is interpreted as mining bank and boiler is interpreted as combustor) (Para. [0043], Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Barbour and Bonar before him/her, to modify the blockchain mining teachings of Barbour to include the utilization of heat produced from the processer teaching of Bonar in order to recovering thermal energy dissipated from a computer data center and/or other sources to cool a computer data center and optionally generate electricity (Bonar: Para. [0002]).
19.	Regarding claim 14, the combination of Barbour and Bonar teaches the power generation system of claim 13, wherein Bonar further teaches wherein the blockchain mining bank (As per Fig. 5, Datacenter including the processor rack is interpreted as mining bank) comprises an inlet for receiving lower temperature gas (e.g., and the data center cooled fluid/air 
20.	Regarding claim 15, the combination of Barbour and Bonar teaches the power generation system of claim 13, wherein Barbour further teaches the combustor comprises: a combustion furnace for generating hot combustion gas; and a steam generator for converting water to steam using heat from the hot combustion gas (e.g., The engine 24 may be a natural aspirated internal combustion engine. The combination of the generator 28 and the engine 24 may be referred to as a genset or engine-generator. The generator 28 may be an alternator, a gas turbine generator, a boiler coupled with a steam-powered generator, or other suitable devices) (Para. [0042]).
21.	Regarding claim 16, the combination of Barbour and Bonar teaches the power generation system of claim 15, wherein Barbour further comprising: a turbine for converting energy from the steam into mechanical energy (e.g., and the engine may comprise a turbine) (Para. [0013]); and an electrical generator connected to the turbine for converting the mechanical energy into electrical energy (e.g., The generator 28 may be any device that converts mechanical energy to electrical energy, such mechanical energy being converted from energy of combustion of the combustible gas. The engine 24 may be a natural aspirated internal combustion engine. The combination of the generator 28 and the engine 24 may be referred to as a genset or engine-generator. The generator 28 may be an alternator, a gas turbine generator, a boiler coupled with a steam-powered generator, or other suitable devices) (Para. [0042]).
22.	Regarding claim 17, as to claim 17, applicant is directed to the citation for claim 4, above.
	Regarding claim 18, as to claim 18, applicant is directed to the citation for claim 1, above.

24.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbour in view of Ozawa (US PG Pub: 2014/0190144).
25.	Regarding claim 19, Barbour teaches a method for generating power comprising: with a mining bank controller operatively connected to a mining bank of individual blockchain miners, and cycling individual blockchain miners of a mining bank to standby, wherein cycling miners to standby reduces a power consumption of the mining back and wherein the reduction in power consumption increases electrical output to the electrical grid (e.g., A controller is connected to modulate a power load level exerted by the blockchain mining device on the generator, by increasing or decreasing the mining activity of the mining processor. The mining processor comprises a plurality of mining processors; and the controller is connected to modulate the maximum power load level by increasing or decreasing a maximum number of mining processors that are engaged in mining) (Para. [0014], also refer to Para. [0070]).
	Barbour does not specifically teach receiving an output request to increase power output of a power plant to an electrical grid; comparing the output request with a present net electrical output of the power plant.
	Ozawa teaches receiving an output request to increase power output of a power plant to an electrical grid; comparing the output request with a present net electrical output of the power plant (e.g., FIG. 7 is a flowchart describing an exemplary operation of the power generating system in the present embodiment. The control device 62 can also control the supply quantity of fluid based on the desired output in addition to the temperature of the exhausted air. In that case, the requested output is the power generation amount for which a request is input such that the generator 12 connected to the gas turbine 11 generates power. The control device 62 can detect the requested output based on the input information and the detected information. The control device 62 detects the requested output (step S40) so as to determine whether the output has increased (step S42). When the increase amount of the output (power generation amount) has exceeded a predetermined threshold at that time, the control device 62 determines that the output has increased) (Para. [0087], Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Barbour and Ozawa before him/her, to modify the blockchain mining teachings of Barbour to include the power output request teaching of Ozawa in order to control the supply quantity of fluid based on the desired output (Ozawa: Para. [0087]).
26.	Regarding claim 20, Barbour teaches the method of claim 19, wherein Barbour further teaches the power plant comprises: a furnace [in fluid communication] with the mining bank for generating hot combustion gas (e.g., An upstream oil and gas blockchain mining apparatus is disclosed comprising an oil and gas treating facility consists of a flare, incinerator, combustor or burner; excess gas is taken off the inlet line of the flare and redirected to a prime mover such as a natural gas engine, turbine or boiler, the prime mover runs a generator which powers a portable blockchain mining device) (Para. [0012]); 
a steam generator for converting water to steam using heat from the hot combustion gas (e.g., The generator 28 may be an alternator, a gas turbine generator, a boiler coupled with a steam-powered generator, or other suitable devices) (Para. [0042]);
 a turbine for generating mechanical energy from the steam (e.g., An upstream oil and gas

and generator for converting the mechanical energy into electrical energy (e.g., The generator 28 may be any device that converts mechanical energy to electrical energy, such mechanical energy being converted from energy of combustion of the combustible gas. The engine 24 may be a natural aspirated internal combustion engine. The combination of the generator 28 and the engine 24 may be referred to as a genset or engine-generator. The generator 28 may be an alternator, a gas turbine generator, a boiler coupled with a steam-powered generator, or other suitable devices) (Para. [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116